UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811- 1899 Dreyfus Research Growth Fund, Inc. (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 2/28(9) Date of reporting period: July 1, 2009-June 30, 2010 Item 1. Proxy Voting Record Dreyfus Research Growth Fund, Inc. ABERCROMBIE & FITCH CO. Ticker: ANF Security ID: 002896207 Meeting Date: JUN 9, 2010 Meeting Type: Annual Record Date: APR 13, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Edward F. Limato For Against Management 2 Elect Director Robert A. Rosholt For Against Management 3 Elect Director Craig R. Stapleton For Against Management 4 Elect Director Elizabeth M. Lee For Against Management 5 Ratify Auditors For For Management 6 Approve Omnibus Stock Plan For For Management 7 Require Independent Board Chairman Against Against Shareholder 8 Declassify the Board of Directors Against For Shareholder 9 Adopt ILO Based Code of Conduct Against Against Shareholder ACTIVISION BLIZZARD, INC. Ticker: ATVI Security ID: 00507 V109 Meeting Date: DEC 17, 2009 Meeting Type: Special Record Date: NOV 5, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Omnibus Stock Plan For For Management AGILENT TECHNOLOGIES, INC. Ticker: A Security ID: 00846 U101 Meeting Date: MAR 2, 2010 Meeting Type: Annual Record Date: JAN 6, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Paul N. Clark For For Management 2 Elect Director James G. Cullen For For Management 3 Ratify Auditors For For Management 4 Approve Executive Incentive Bonus Plan For For Management ALBEMARLE CORPORATION Ticker: ALB Security ID: 012653101 Meeting Date: APR 20, 2010 Meeting Type: Annual Record Date: FEB 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director J. Alfred Broaddus, Jr. For For Management Elect Director R. William Ide, III For For Management Elect Director Richard L. Morrill For For Management Elect Director Jim W. Nokes For For Management Elect Director Berry W. Perry For For Management Elect Director Mark C. Rohr For For Management Elect Director John Sherman, Jr. For For Management Elect Director Charles E. Stewart For For Management Elect Director Harriett Tee Taggart For For Management Elect Director Anne Marie Whittemore For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Non-Employee Director Restricted For For Management Stock Plan 4 Ratify Auditors For For Management ALCOA INC. Ticker: AA Security ID: Meeting Date: APR 23, 2010 Meeting Type: Annual Record Date: JAN 27, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Arthur D. Collins, Jr For For Management Elect Director Carlos Ghosn For For Management Elect Director Michael G. Morris For For Management Elect Director E. Stanley O'Neal For For Management 2 Ratify Auditor For For Management 3 Adopt Majority Voting for Uncontested For For Management Election of Directors 4 Reduce Supermajority Vote Requirement For For Management Relating to Fair Price Protection 5 Reduce Supermajority Vote Requirement For For Management Relating to Director Elections 6 Reduce Supermajority Vote Requirement For For Management Relating to the Removal of Directors 7 Adopt Simple Majority Vote Against For Shareholder ALEXION PHARMACEUTICALS, INC. Ticker: ALXN Security ID: Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Leonard Bell For For Management Elect Director Max Link For For Management Elect Director William R. Keller For For Management Elect Director Joseph A. Madri For For Management Elect Director Larry L. Mathis For For Management Elect Director R. Douglas Norby For For Management Elect Director Alvin S. Parven For For Management Elect Director Andreas Rummelt For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management AMERICAN EXPRESS COMPANY Ticker: AXP Security ID: Meeting Date: APR 26, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Daniel F. Akerson For For Management Elect Director Charlene Barshefsky For For Management Elect Director Ursula M. Burns For For Management Elect Director Kenneth I. Chenault For For Management Elect Director Peter Chernin For For Management Elect Director Jan Leschly For For Management Elect Director Richard C. Levin For For Management Elect Director Richard A. McGinn For For Management Elect Director Edward .D. Miller For For Management Elect Director Steven S. Reinemund For For Management Elect Director Robert D. Walter For For Management Elect Director Ronald A. Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 4 Provide for Cumulative Voting Against Against Shareholder 5 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 6 Stock Retention/Holding Period Against Against Shareholder AMGEN, INC. Ticker: AMGN Security ID: Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Dr. David Baltimore For For Management 2 Elect Director Frank J. Biondi, Jr. For For Management 3 Elect Director Francois De Carbonnel For For Management 4 Elect Director Jerry D. Choate For For Management 5 Elect Director Dr. Vance D. Coffman For For Management 6 Elect Director Frederick W. Gluck For For Management 7 Elect Director Dr. Rebecca M. Henderson For For Management 8 Elect Director Frank C. Herringer For For Management 9 Elect Director Dr. Gilbert S. Omenn For For Management 10 Elect Director Judith C. Pelham For For Management 11 Elect Director Adm. J. Paul Reason, USN For For Management (Retired) 12 Elect Director Leonard D. Schaeffer For For Management 13 Elect Director Kevin W. Sharer For For Management 14 Ratify Auditors For For Management 15 Provide Right to Act by Written Consent Against For Shareholder 16 Stock Retention/Holding Period Against Against Shareholder AMYLIN PHARMACEUTICALS, INC. Ticker: AMLN Security ID: Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Adrian Adams For For Management Elect Director Teresa Beck For For Management Elect Director M. Kathleen Behrens, For For Management Ph.D. Elect Director Daniel M. Bradbury For For Management Elect Director Paul N. Clark For For Management Elect Director Paulo F. Costa For For Management Elect Director Alexander Denner, Ph.D. For For Management Elect Director Karin Eastham For For Management Elect Director James R. Gavin III, For For Management M.D., Ph.D. Elect Director Jay S. Skyler, M.D. For For Management Elect Director Joseph P. Sullivan For For Management 2 Ratify Auditors For For Management APPLE INC. Ticker: AAPL Security ID: Meeting Date: FEB 25, 2010 Meeting Type: Annual Record Date: DEC 28, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director William V. Campbell For For Management Elect Director Millard S. Drexler For For Management Elect Director Albert A. Gore, Jr. For For Management Elect Director Steven P. Jobs For For Management Elect Director Andrea Jung For For Management Elect Director Arthur D. Levinson For For Management Elect Director Jerome B. York For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Non-Employee Director Omnibus For For Management Stock Plan 4 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 5 Ratify Auditors For For Management 6 Prepare Sustainability Report Against Against Shareholder 7 Establish Other Board Committee Against Against Shareholder AUTOLIV INC. Ticker: ALV Security ID: Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert W. Alspaugh For For Management Elect Director Walter Kunerth For For Management Elect Director Lars Nyberg For For Management Elect Director Lars Westerberg For For Management 2 Ratify Auditors For For Management BROADCOM CORPORATION Ticker: BRCM Security ID: Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Joan L. Amble For For Management Elect Director Nancy H. Handel For For Management Elect Director Eddy W. Hartenstein For For Management Elect Director John E. Major For For Management Elect Director Scott A. McGregor For For Management Elect Director William T. Morrow For For Management Elect Director Robert E. Switz For For Management 2 Ratify Auditors For For Management CAMERON INTERNATIONAL CORPORATION Ticker: CAM Security ID: 13342B105 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Michael E. Patrick For For Management Elect Director Jon Erik Reinhardsen For For Management Elect Director Bruce W. Wilkinson For For Management 2 Ratify Auditors For For Management CARNIVAL CORP. Ticker: CCL Security ID: 143658300 Meeting Date: APR 13, 2010 Meeting Type: Annual Record Date: FEB 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Reelect Micky Arison As A Director Of For For Management Carnival Corporation And As A Director Of Carnival Plc. 2 Elect Sir Jonathon Band As A Director For For Management Of Carnival Corporation And As A Director Of Carnival Plc. 3 Reelect Robert H. Dickinson As A For For Management Director Of Carnival Corporation And As A Director Of Carnival Plc. 4 Reelect Arnold W. Donald As A Director For For Management Of Carnival Corporation And As A Director Of Carnival Plc. 5 Reelect Pier Luigi Foschi As A Director For For Management Of Carnival Corporation And As A Director Of Carnival Plc. 6 Reelect Howard S. Frank As A Director For For Management Of Carnival Corporation And As A Director Of Carnival Plc. 7 Reelect Richard J. Glasier As A For For Management Director Of Carnival Corporation And As A Director Of Carnival Plc. 8 Reelect Modesto A. Maidique As A For For Management Director Of Carnival Corporation And As A Director Of Carnival Plc. 9 Reelect Sir John Parker As A Director For For Management Of Carnival Corporation And As A Director Of Carnival Plc. 10 Reelect Peter G. Ratcliffe As A For For Management Director Of Carnival Corporation And As A Director Of Carnival Plc. 11 Reelect Stuart Subotnick As A Director For For Management Of Carnival Corporation And As A Director Of Carnival Plc. 12 Reelect Laura Weil As A Director Of For For Management Carnival Corporation And As A Director Of Carnival Plc. 13 Reelect Randall J. Weisenburger As A For For Management Director Of Carnival Corporation And As A Director Of Carnival Plc. 14 Reelect Uzi Zucker As A Director Of For For Management Carnival Corporation And As A Director Of Carnival Plc. 15 Reappoint The UK Firm Of For For Management PricewaterhouseCoopers LLP As Independent Auditors For Carnival Plc And Ratify The U.S. Firm Of PricewaterhouseCoopers LLP As The Independent Auditor For Carnival Corporation. 16 Authorize The Audit Committee Of For For Management Carnival Plc To Fix Remuneration Of The Independent Auditors Of Carnival Plc. 17 Receive The UK Accounts And Reports Of For For Management The Directors And Auditors Of Carnival Plc For The Year Ended November 30, 18 Approve The Directors Remuneration For For Management Report Of Carnival Plc For The Year Ended November 30, 2009 19 Authorize Issue of Equity with For For Management Pre-emptive Rights 20 Authorize Issue of Equity without For For Management Pre-emptive Rights 21 Authorise Shares for Market Purchase For For Management 22 Stock Retention/Holding Period Against For Shareholder 23 Transact Other Business (Non-Voting) None None Management CATERPILLAR INC. Ticker: CAT Security ID: Meeting Date: JUN 9, 2010 Meeting Type: Annual Record Date: APR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John T. Dillon For For Management Elect Director Juan Gallardo For For Management Elect Director William A. Osborn For For Management Elect Director Edward B. Rust, Jr. For For Management Elect Director Susan C. Schwab For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Declassify the Board of Directors For For Management 5 Reduce Supermajority Vote Requirement For For Management 6 Require Independent Board Chairman Against Against Shareholder 7 Amend Human Rights Policy Against Against Shareholder 8 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings CELANESE CORPORATION Ticker: CE Security ID: Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: FEB 24, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David N. Weidman For For Management 2 Elect Director Mark C. Rohr For For Management 3 Elect Director Farah M. Walters For For Management 4 Ratify Auditors For For Management CELGENE CORPORATION Ticker: CELG Security ID: Meeting Date: JUN 16, 2010 Meeting Type: Annual Record Date: APR 20, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Sol J. Barer For For Management Elect Director Robert J. Hugin For For Management Elect Director Michael D. Casey For For Management Elect Director Carrie S. Cox For For Management Elect Director Rodman L. Drake For For Management Elect Director Gilla Kaplan For For Management Elect Director James J. Loughlin For For Management Elect Director Ernest Mario For For Management Elect Director Walter L. Robb For For Management 2 Ratify Auditors For For Management CERNER CORPORATION Ticker: CERN Security ID: Meeting Date: MAY 28, 2010 Meeting Type: Annual Record Date: APR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Gerald E Bisbee Jr. For For Management Elect Director Linda M. Dillman For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management CF INDUSTRIES HOLDINGS, INC. Ticker: CF Security ID: Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 30, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert C. Arzbaecher For For Management Elect Director Edward A. Schmitt For For Management 2 Ratify Auditors For For Management CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: NOV 12, 2009 Meeting Type: Annual Record Date: SEP 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Carol A. Bartz For For Management 2 Elect Director M. Michele Burns For For Management 3 Elect Director Michael D. Capellas For For Management 4 Elect Director Larry R. Carter For For Management 5 Elect Director John T. Chambers For For Management 6 Elect Director Brian L. Halla For For Management 7 Elect Director John L. Hennessy For For Management 8 Elect Director Richard M. Kovacevich For For Management 9 Elect Director Roderick C. McGeary For For Management 10 Elect Director Michael K. Powell For For Management 11 Elect Director Arun Sarin For For Management 12 Elect Director Steven M. West For For Management 13 Elect Director Jerry Yang For For Management 14 Amend Omnibus Stock Plan For Against Management 15 Amend Qualified Employee Stock Purchase For For Management Plan 16 Ratify Auditors For For Management 17 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights 18 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 19 Report on Internet Fragmentation Against Against Shareholder COCA-COLA ENTERPRISES INC. Ticker: CCE Security ID: 191219104 Meeting Date: APR 23, 2010 Meeting Type: Annual Record Date: FEB 25, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director L. Phillip Humann For For Management Elect Director Suzanne B. Labarge For For Management Elect Director Veronique Morali For For Management Elect Director Phoebe A. Wood For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote COLGATE-PALMOLIVE COMPANY Ticker: CL Security ID: Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John T. Cahill For For Management 2 Elect Director Ian Cook For For Management 3 Elect Director Helene D. Gayle For For Management 4 Elect Director Ellen M. Hancock For For Management 5 Elect Director Joseph Jimenez For For Management 6 Elect Director David W. Johnson For For Management 7 Elect Director Richard J. Kogan For For Management 8 Elect Director Delano E. Lewis For For Management 9 Elect Director J. Pedro Reinhard For For Management 10 Elect Director Stephen I. Sadove For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 13 Report on Charitable Contributions Against Against Shareholder 14 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings CONSOL ENERGY INC. Ticker: CNX Security ID: P109 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: MAR 11, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John Whitmire For For Management Elect Director J. Brett Harvey For For Management Elect Director James E. Altmeyer, Sr. For For Management Elect Director Philip W. Baxter For For Management Elect Director William E. Davis For For Management Elect Director Raj K. Gupta For For Management Elect Director Patricia A. Hammick For For Management Elect Director David C. Hardesty, Jr. For For Management Elect Director John T. Mills For For Management Elect Director William P. Powell For For Management Elect Director Joseph T. Williams For For Management 2 Ratify Auditors For For Management COVIDIEN PLC Ticker: COV Security ID: G2554F105 Meeting Date: MAR 16, 2010 Meeting Type: Annual Record Date: JAN 13, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 a Elect Craig Arnold as Director For For Management 2 b Elect Robert H. Brust as Director For For Management 2 c Elect John M. Connors, Jr. as Director For For Management 2 d Elect Christopher J. Coughlin as For For Management Director 2 e Elect Timothy M. Donahue as Director For For Management 2 f Elect Kathy J. Herbert as Director For For Management 2 g Elect Randall J. Hogan, III as Director For For Management 2 h Elect Richard J. Meelia as Director For Abstain Management 2 i Elect Dennis H. Reilley as Director For For Management 2 j Elect Tadataka Yamada as Director For For Management 2 k Elect Joseph A. Zaccagnino as Director For For Management 3 Approve Deloitte & Touche LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration Auditors 4 Authorize Share Repurchase Program For For Management 5 Authorize Reissuance of Treasury Shares For For Management CUMMINS INC. Ticker: CMI Security ID: Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robert J. Bernhard For For Management 2 Elect Director Franklin R. Chang-Diaz For For Management 3 Elect Director Robert K. Herdman For For Management 4 Elect Director Alexis M. Herman For For Management 5 Elect Director N. Thomas Linebarger For For Management 6 Elect Director William I. Miller For For Management 7 Elect Director Georgia R. Nelson For For Management 8 Elect Director Theodore M. Solso For For Management 9 Elect Director Carl Ware For For Management 10 Ratify Auditors For For Management DICK'S SPORTING GOODS, INC. Ticker: DKS Security ID: Meeting Date: JUN 2, 2010 Meeting Type: Annual Record Date: APR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Emanuel Chirico For For Management Elect Director Brian J. Dunn For For Management Elect Director Walter Rossi For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management DOLBY LABORATORIES, INC. Ticker: DLB Security ID: T107 Meeting Date: FEB 9, 2010 Meeting Type: Annual Record Date: DEC 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Ray Dolby For For Management Elect Director Kevin Yeaman For For Management Elect Director Peter Gotcher For For Management Elect Director Nicholas Donatiello, Jr For For Management Elect Director Ted W. Hall For For Management Elect Director Bill Jasper For For Management Elect Director Sanford Robertson For For Management Elect Director Roger Siboni For For Management Elect Director Avadis Tevanian, Jr For For Management 2 Ratify Auditors For For Management DOVER CORPORATION Ticker: DOV Security ID: Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David H. Benson For For Management 2 Elect Director Robert W. Cremin For For Management 3 Elect Director Jean-Pierre M. Ergas For For Management 4 Elect Director Peter T. Francis For For Management 5 Elect Director Kristiane C. Graham For For Management 6 Elect Directors James L. Koley For For Management 7 Elect Director Robert A. Livingston For For Management 8 Elect Director Richard K. Lochridge For For Management 9 Elect Director Bernard G. Rethore For For Management 10 Elect Director Michael B. Stubbs For For Management 11 Elect Director Mary A. Winston For For Management 12 Ratify Auditors For For Management DR PEPPER SNAPPLE GROUP, INC. Ticker: DPS Security ID: E109 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John L. Adams For For Management 2 Elect Director Terence D. Martin For For Management 3 Elect Director Ronald G. Rogers For Against Management 4 Ratify Auditors For For Management DREYFUS INSTITUTIONAL PREFERED MONEY MARKET FUNDS Ticker: Security ID: T208 Meeting Date: DEC 28, 2009 Meeting Type: Special Record Date: SEP 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Change of Fundamental For For Management Investment Policy - Lending EDWARDS LIFESCIENCES CORPORATION Ticker: EW Security ID: E108 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Election Director Robert A. Ingram For Against Management 2 Election Director William J. Link, For For Management Ph.d. 3 Election Director Wesley W. Von Schack For For Management 4 Amend Omnibus Stock Plan For Against Management 5 Approve Non-Employee Director Omnibus For For Management Stock Plan 6 Approve/Amend Executive Incentive Bonus For For Management Plan 7 Ratify Auditors For For Management ELECTRONIC ARTS INC. Ticker: ERTS Security ID: Meeting Date: JUL 29, 2009 Meeting Type: Annual Record Date: JUN 8, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Leonard S. Coleman For For Management 2 Elect Director Jeffrey T. Huber For For Management 3 Elect Director Gary M. Kusin For For Management 4 Elect Director Geraldine B. Laybourne For For Management 5 Elect Director Gregory B. Maffei For For Management 6 Elect Director Vivek Paul For For Management 7 Elect Director Lawrence F. Probst III For For Management 8 Elect Director John S. Riccitiello For For Management 9 Elect Director Richard A. Simonson For For Management 10 Elect Director Linda J. Srere For For Management 11 Approve Stock Option Exchange Program For For Management 12 Amend Omnibus Stock Plan For For Management 13 Amend Qualified Employee Stock Purchase For For Management Plan 14 Ratify Auditors For For Management EMC CORPORATION Ticker: EMC Security ID: Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: FEB 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Michael W. Brown For For Management 2 Elect Director Randolph L. Cowen For For Management 3 Elect Director Michael J. Cronin For For Management 4 Elect Director Gail Deegan For For Management 5 Elect Director James S. DiStasio For For Management 6 Elect Director John R. Egan For For Management 7 Elect Director Edmund F. Kelly For For Management 8 Elect Director Windle B. Priem For For Management 9 Elect Director Paul Sagan For For Management 10 Elect Director David N. Strohm For For Management 11 Elect Director Joseph M. Tucci For For Management 12 Ratify Auditors For For Management 13 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 14 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation ENERGIZER HOLDINGS, INC. Ticker: ENR Security ID: R108 Meeting Date: JAN 25, 2010 Meeting Type: Annual Record Date: NOV 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director R. David Hoover For For Management Elect Director John C. Hunter For For Management Elect Director John E. Klein For For Management Elect Director John R. Roberts For For Management 2 Ratify Auditors For For Management EOG RESOURCES, INC. Ticker: EOG Security ID: 26875P101 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director George A. Alcorn For For Management 2 Elect Director Charles R. Crisp For For Management 3 Elect Director James C. Day For For Management 4 Elect Director Mark G. Papa For For Management 5 Elect Director H. Leighton Steward For For Management 6 Elect Director Donald F. Textor For For Management 7 Elect Director Frank G. Wisner For For Management 8 Ratify Auditors For For Management 9 Amend Omnibus Stock Plan For Against Management 10 Amend Qualified Employee Stock Purchase For For Management Plan 11 Amend Executive Incentive Bonus Plan For For Management 12 Report on Environmental Impacts of Against Against Shareholder Natural Gas Fracturing 13 Stock Retention/Holding Period Against Against Shareholder 14 Double Trigger on Equity Plans Against For Shareholder EQUINIX, INC. Ticker: EQIX Security ID: U502 Meeting Date: JUN 10, 2010 Meeting Type: Annual Record Date: APR 20, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Steven T. Clontz For For Management Elect Director Gary F. Hromadko For For Management Elect Director Scott G. Kriens For For Management Elect Director William K. Luby For For Management Elect Director Irving F. Lyons, III For For Management Elect Director Christopher B. Paisley For For Management Elect Director Stephen M. Smith For For Management Elect Director Peter F. Van Camp For For Management 2 Ratify Auditors For For Management ESTEE LAUDER COMPANIES INC., THE Ticker: EL Security ID: Meeting Date: NOV 13, 2009 Meeting Type: Annual Record Date: SEP 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Rose Marie Bravo For For Management Elect Director Paul J. Fribourg For For Management Elect Director Mellody Hobson For For Management Elect Director Irvine O. Hockaday, Jr. For For Management Elect Director Barry S. Sternlicht For For Management 2 Ratify Auditors For For Management GENZYME CORPORATION Ticker: GENZ Security ID: Meeting Date: JUN 16, 2010 Meeting Type: Proxy Contest Record Date: APR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) None None Elect Director Douglas A. Berthiaume For For Management Elect Director Robert J. Bertolini For For Management Elect Director Gail K. Boudreaux For For Management Elect Director Robert J. Carpenter For For Management Elect Director Charles L. Cooney For For Management Elect Director Victor J. Dzau For For Management Elect Director Connie Mack, III For For Management Elect Director Richard F. Syron For For Management Elect Director Henri A. Termeer For For Management Elect Director Ralph V. Whitworth For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Amend Non-Employee Director Omnibus For For Management Stock Plan 5 Provide Right to Call Special Meeting For For Management 6 Ratify Auditors For For Management # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Gold Card) None None Elect Director Steven Burakoff For Did Not Vote Shareholder Elect Director Alexander J. Denner For Did Not Vote Shareholder Elect Director Carl C. Icahn For Did Not Vote Shareholder Elect Director Richard Mulligan For Did Not Vote Shareholder Management Nominee - Douglas A. For Did Not Vote Shareholder Berthiaume Management Nominee - Robert J. For Did Not Vote Shareholder Bertolini Management Nominee - Gail K. Boudreaux For Did Not Vote Shareholder Management Nominee - Robert J. For Did Not Vote Shareholder Carpenter Management Nominee - Victor J. Dzau For Did Not Vote Shareholder Management Nominee - Ralph V. Whitworth For Did Not Vote Shareholder 2 Amend Omnibus Stock Plan For Did Not Vote Management 3 Amend Qualified Employee Stock Purchase For Did Not Vote Management Plan 4 Amend Non-Employee Director Omnibus Against Did Not Vote Management Stock Plan 5 Provide Right to Call Special Meeting For Did Not Vote Management 6 Ratify Auditors For Did Not Vote Management GILEAD SCIENCES, INC. Ticker: GILD Security ID: Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Paul Berg For For Management Elect Director John F. Cogan For For Management Elect Director Etienne F. Davignon For For Management Elect Director James M. Denny For For Management Elect Director Carla A. Hills For For Management Elect Director Kevin E. Lofton For For Management Elect Director John W. Madigan For For Management Elect Director John C. Martin For For Management Elect Director Gordon E. Moore For For Management Elect Director Nicholas G. Moore For For Management Elect Director Richard J. Whitley For For Management Elect Director Gayle E. Wilson For For Management Elect Director Per Wold-Olsen For For Management 2 Ratify Auditors For For Management 3 Reduce Supermajority Vote Requirement Against For Shareholder GOOGLE INC. Ticker: GOOG Security ID: 38259P508 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Eric Schmidt For For Management Elect Director Sergey Brin For For Management Elect Director Larry Page For For Management Elect Director L. John Doerr For For Management Elect Director John L. Hennessy For For Management Elect Director Ann Mather For For Management Elect Director Paul S. Otellini For For Management Elect Director K. Ram Shriram For For Management Elect Director Shirley M. Tilghman For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Prepare Sustainability Report Against Against Shareholder 5 Adopt Principles for Online Advertising Against Against Shareholder 6 Amend Human Rights Policies Regarding Against Against Shareholder Chinese Operations HALLIBURTON COMPANY Ticker: HAL Security ID: Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director A.M. Bennett For For Management 2 Elect Director J.R. Boyd For For Management 3 Elect Director M. Carroll For For Management 4 Elect Director N.K. Dicciani For For Management 5 Elect Director S.M. Gillis For For Management 6 Elect Director J.T. Hackett For For Management 7 Elect Director D.J. Lesar For For Management 8 Elect Director R.A. Malone For For Management 9 Elect Director J.L. Martin For For Management 10 Elect Director D.L. Reed For For Management 11 Ratify Auditors For For Management 12 Review and Assess Human Rights Policies Against Against Shareholder 13 Report on Political Contributions Against Against Shareholder 14 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 15 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings HEWLETT-PACKARD COMPANY Ticker: HPQ Security ID: Meeting Date: MAR 17, 2010 Meeting Type: Annual Record Date: JAN 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Marc L. Andreessen For For Management Elect Director Lawrence T. Babbio, Jr. For For Management Elect Director Sari M. Baldauf For For Management Elect Director Rajiv L. Gupta For For Management Elect Director John H. Hammergren For For Management Elect Director Mark V. Hurd For For Management Elect Director Joel Z. Hyatt For For Management Elect Director John R. Joyce For For Management Elect Director Robert L. Ryan For For Management Elect Director Lucille S. Salhany For For Management Elect Director G. Kennedy Thompson For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Company Request on Advisory Vote on For For Management Executive Compensation - HOME DEPOT, INC., THE Ticker: HD Security ID: Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director F. Duane Ackerman For For Management 2 Elect Director David H. Batchelder For For Management 3 Elect Director Francis S. Blake For For Management 4 Elect Director Ari Bousbib For For Management 5 Elect Director Gregory D. Brenneman For For Management 6 Elect Director Albert P. Carey For For Management 7 Elect Director Armando Codina For For Management 8 Elect Director Bonnie G. Hill For For Management 9 Elect Director Karen L. Katen For For Management 10 Ratify Auditors For For Management 11 Amend Omnibus Stock Plan For For Management 12 Provide for Cumulative Voting Against Against Shareholder 13 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 14 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 15 Provide Right to Act by Written Consent Against For Shareholder 16 Require Independent Board Chairman Against Against Shareholder 17 Prepare Employment Diversity Report Against Against Shareholder 18 Reincorporate in Another State [from Against Against Shareholder Delaware to North Dakota] HOSPIRA, INC. Ticker: HSP Security ID: Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Connie R. Curran For For Management 2 Elect Director Heino von Prondzynski For For Management 3 Elect Director Mark F. Wheeler For For Management 4 Ratify Auditors For For Management HUMAN GENOME SCIENCES, INC. Ticker: HGSI Security ID: Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Richard J. Danzig For For Management Elect Director Jurgen Drews For For Management Elect Director Maxine Gowen For For Management Elect Director Tuan Ha-Ngoc For For Management Elect Director A. N. 'Jerry' Karabelas For For Management Elect Director John L. LaMattina For For Management Elect Director Augustine Lawlor For For Management Elect Director H. Thomas Watkins For For Management Elect Director Robert C. Young For For Management 2 Ratify Auditors For For Management INFORMATICA CORPORATION Ticker: INFA Security ID: Q102 Meeting Date: JUN 15, 2010 Meeting Type: Annual Record Date: APR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Mark Garrett For For Management Elect Director Gerald Held For For Management Elect Director Charles J. Robel For For Management 2 Ratify Auditors For For Management INTERPUBLIC GROUP OF COMPANIES, INC., THE Ticker: IPG Security ID: Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: APR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Reginald K. Brack For For Management 2 Elect Director Jocelyn Carter-Miller For For Management 3 Elect Director Jill M. Considine For For Management 4 Elect Director Richard A. Goldstein For For Management 5 Elect Director Mary J. Steele Guilfoile For For Management 6 Elect Director H. John Greeniaus For For Management 7 Elect Director William T. Kerr For For Management 8 Elect Director Michael I. Roth For For Management 9 Elect Director David M. Thomas For For Management 10 Ratify Auditors For For Management 11 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings KRAFT FOODS INC Ticker: KFT Security ID: 50075N104 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 11, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Ajaypal S. Banga For For Management 2 Elect Director Myra M. Hart For For Management 3 Elect Director Lois D. Juliber For For Management 4 Elect Director Mark D. Ketchum For For Management 5 Elect Director Richard A. Lerner For For Management 6 Elect Director Mackey J. McDonald For For Management 7 Elect Director John C. Pope For For Management 8 Elect Director Fredric G. Reynolds For For Management 9 Elect Director Irene B. Rosenfeld For For Management 10 Elect Director J.F. Van Boxmeer For For Management 11 Elect Director Deborah C. Wright For For Management 12 Elect Director Frank G. Zarb For For Management 13 Ratify Auditors For For Management 14 Provide Right to Act by Written Consent Against For Shareholder KROGER CO., THE Ticker: KR Security ID: Meeting Date: JUN 24, 2010 Meeting Type: Annual Record Date: APR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Reuben V. Anderson For For Management 2 Elect Director Robert D. Beyer For For Management 3 Elect Director David B. Dillon For For Management 4 Elect Director Susan J. Kropf For For Management 5 Elect Director John T. LaMacchia For For Management 6 Elect Director David B. Lewis For For Management 7 Elect Director W. Rodney McMullen For For Management 8 Elect Director Jorge P. Montoya For For Management 9 Elect Director Clyde R. Moore For For Management 10 Elect Director Susan M. Phillips For For Management 11 Elect Director Steven R. Rogel For For Management 12 Elect Director James A. Runde For For Management 13 Elect Director Ronald L. Sargent For For Management 14 Elect Director Bobby S. Shackouls For For Management 15 Adopt Majority Voting for Uncontested For For Management Election of Directors 16 Ratify Auditors For For Management 17 Report on Climate Change Against Against Shareholder MACY'S, INC. Ticker: M Security ID: P104 Meeting Date: MAY 14, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Stephen F. Bollenbach For For Management Elect Director Deirdre P. Connelly For For Management Elect Director Meyer Feldberg For For Management Elect Director Sara Levinson For For Management Elect Director Terry J. Lundgren For For Management Elect Director Joseph Neubauer For For Management Elect Director Joseph A. Pichler For For Management Elect Director Joyce M. Roche For For Management Elect Director Craig E. Weatherup For For Management Elect Director Marna C. Whittington For For Management 2 Ratify Auditors For For Management 3 Amend Certificate of Incorporation to For For Management Reduce Supermajority Vote Requirements and Eliminate Certain Provisions 4 Require a Majority Vote for the Against For Shareholder Election of Directors MCKESSON CORPORATION Ticker: MCK Security ID: Q103 Meeting Date: JUL 22, 2009 Meeting Type: Annual Record Date: MAY 29, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Andy D. Bryant For For Management Elect Director Wayne A. Budd For For Management Elect Director John H. Hammergren For For Management Elect Director Alton F. Irby, III For Against Management Elect Director M. Christine Jacobs For Against Management Elect Director Marie L. Knowles For For Management Elect Director David M. Lawrence For Against Management Elect Director Edward A. Mueller For Against Management Elect Director Jane E. Shaw For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Stock Retention/Holding Period Against Against Shareholder 5 Adopt a Policy in which the Company Against Against Shareholder will not Make or Promise to Make Any Death Benefit Payments to Senior Executives MEDNAX, INC. Ticker: MD Security ID: 58502B106 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Cesar L. Alvarez For Withhold Management Elect Director Waldemar A. Carlo, M.D. For Withhold Management Elect Director Michael B. Fernandez For Withhold Management Elect Director Roger K. Freeman, M.D. For Withhold Management Elect Director Paul G. Gabos For Withhold Management Elect Director Dany Garcia For Withhold Management Elect Director Pascal J. Goldschmidt, For Withhold Management M.D. Elect Director Manuel Kadre For Withhold Management Elect Director Roger J. Medel, M.D. For Withhold Management Elect Director Donna E. Shalala, Ph.D. For For Management Elect Director Enrique J. Sosa, Ph.D. For Withhold Management 2 Ratify Auditors For For Management MERCK & CO., INC. Ticker: MRK Security ID: 589331107 Meeting Date: AUG 7, 2009 Meeting Type: Special Record Date: JUN 22, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition For For Management MERCK & CO., INC. Ticker: MRK Security ID: 58933Y105 Meeting Date: MAY 25, 2010 Meeting Type: Annual Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Leslie A. Brun For For Management 2 Elect Director Thomas R. Cech For For Management 3 Elect Director Richard T. Clark For For Management 4 Elect Director Thomas H. Glocer For For Management 5 Elect Director Steven F. Goldstone For For Management 6 Elect Director William B. Harrison, Jr. For For Management 7 Elect Director Harry R. Jacobson For For Management 8 Elect Director William N. Kelley For For Management 9 Elect Director C. Robert Kidder For For Management 10 Elect Director Rochelle B. Lazarus For For Management 11 Elect Director Carlos E. Represas For For Management 12 Elect Director Patricia F. Russo For For Management 13 Elect Director Thomas E. Shenk For For Management 14 Elect Director Anne M. Tatlock For For Management 15 Elect Director Craig B. Thompson For For Management 16 Elect Director Wendell P. Weeks For For Management 17 Elect Director Peter C. Wendell For For Management 18 Ratify Auditors For For Management 19 Approve Omnibus Stock Plan For Against Management 20 Approve Non-Employee Director Omnibus For For Management Stock Plan MICROSOFT CORPORATION Ticker: MSFT Security ID: Meeting Date: NOV 19, 2009 Meeting Type: Annual Record Date: SEP 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director William H. Gates, III For For Management 2 Elect Director Steven A. Ballmer For For Management 3 Elect Director Dina Dublon For For Management 4 Elect Director Raymond V. Gilmartin For For Management 5 Elect Director Reed Hastings For For Management 6 Elect Director Maria Klawe For For Management 7 Elect Director David F. Marquardt For For Management 8 Elect Director Charles H. Noski For For Management 9 Elect Director Helmut Panke For For Management 10 Ratify Auditors For For Management 11 Permit Right to Call Special Meeting For For Management 12 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 13 Adopt Principles for Health Care Reform Against Against Shareholder 14 Report on Charitable Contributions Against Against Shareholder NEWFIELD EXPLORATION COMPANY Ticker: NFX Security ID: Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: MAR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Lee K. Boothby For For Management Elect Director Philip J. Burguieres For For Management Elect Director Pamela J. Gardner For For Management Elect Director John Randolph Kemp III For For Management Elect Director J. Michael Lacey For For Management Elect Director Joseph H. Netherland For For Management Elect Director Howard H. Newman For For Management Elect Director Thomas G. Ricks For For Management Elect Director Juanita F. Romans For For Management Elect Director C. E. (Chuck) Shultz For For Management Elect Director J. Terry Strange For For Management 2 Approve Qualified Employee Stock For For Management Purchase Plan 3 Ratify Auditors For For Management NOBLE ENERGY, INC. Ticker: NBL Security ID: Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: MAR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jeffrey L. Berenson For Against Management 2 Elect Director Michael A. Cawley For For Management 3 Elect Director Edward F. Cox For Against Management 4 Elect Director Charles D. Davidson For For Management 5 Elect Director Thomas J. Edelman For For Management 6 Elect Director Eric P. Grubman For For Management 7 Elect Director Kirby L. Hedrick For Against Management 8 Elect Director Scott D. Urban For For Management 9 Elect Director William T. Van Kleef For For Management 10 Ratify Auditors For For Management NORDSTROM, INC. Ticker: JWN Security ID: Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Phyllis J. Campbell For For Management 2 Elect Director Enrique Hernandez, Jr. For For Management 3 Elect Director Robert G. Miller For For Management 4 Elect Director Blake W. Nordstrom For For Management 5 Elect Director Erik B. Nordstrom For For Management 6 Elect Director Peter E. Nordstrom For For Management 7 Elect Director Philip G. Satre For For Management 8 Elect Director Robert D. Walter For For Management 9 Elect Director Alison A. Winter For For Management 10 Approve Omnibus Stock Plan For Against Management 11 Ratify Auditors For For Management NORFOLK SOUTHERN CORPORATION Ticker: NSC Security ID: Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Thomas D. Bell, Jr. For For Management 2 Elect Director Alston D. Correll For For Management 3 Elect Director Landon Hilliard For For Management 4 Elect Director Burton M. Joyce For For Management 5 Ratify Auditors For For Management 6 Declassify the Board of Directors For For Management 7 Amend Omnibus Stock Plan For For Management 8 Amend Executive Incentive Bonus Plan For For Management 9 Report on Political Contributions Against Against Shareholder OCCIDENTAL PETROLEUM CORPORATION Ticker: OXY Security ID: 674599105 Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Spencer Abraham For Against Management 2 Elect Director John S. Chalsty For Against Management 3 Elect Director Stephen I. Chazen For For Management 4 Elect Director Edward P. Djerejian For Against Management 5 Elect Director John E. Feick For Against Management 6 Elect Director Carlos M. Gutierrez For Against Management 7 Elect Director Ray R. Irani For Against Management 8 Elect Director Irvin W. Maloney For Against Management 9 Elect Director Avedick B. Poladian For Against Management 10 Elect Director Rodolfo Segovia For Against Management 11 Elect Director Aziz D. Syriani For Against Management 12 Elect Director Rosemary Tomich For Against Management 13 Elect Director Walter L. Weisman For Against Management 14 Ratify Auditors For For Management 15 Amend Omnibus Stock Plan For For Management 16 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 17 Limit Executive Compensation Against Against Shareholder 18 Require Independent Board Chairman Against Against Shareholder 19 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 20 Report on Host Country Social and Against Against Shareholder Environmental Laws 21 Require a Majority Vote for the Against For Shareholder Election of Directors 22 Report on Policy for Increasing Safety Against Against Shareholder by Reducing Hazardous Substance Usage and Re-locating Facilities 23 Double Trigger on Equity Plans Against For Shareholder ORACLE CORP. Ticker: ORCL Security ID: 68389X105 Meeting Date: OCT 7, 2009 Meeting Type: Annual Record Date: AUG 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Jeffrey S. Berg For Withhold Management Elect Director H. Raymond Bingham For For Management Elect Director Michael J. Boskin For For Management Elect Director Safra A. Catz For For Management Elect Director Bruce R. Chizen For For Management Elect Director George H. Conrades For For Management Elect Director Lawrence J. Ellison For For Management Elect Director Hector Garcia-Molina For Withhold Management Elect Director Jeffrey O. Henley For For Management Elect Director Donald L. Lucas For Withhold Management Elect Director Charles E. Phillips, Jr. For For Management Elect Director Naomi O. Seligman For Withhold Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management 4 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 6 Stock Retention/Holding Period Against Against Shareholder PACTIV CORPORATION Ticker: PTV Security ID: Meeting Date: MAY 14, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Larry D. Brady For For Management 2 Elect Director K. Dane Brooksher For For Management 3 Elect Director Robert J. Darnall For For Management 4 Elect Director Mary R. Henderson For For Management 5 Elect Director N. Thomas Linebarger For For Management 6 Elect Director Roger B. Porter For For Management 7 Elect Director Richard L. Wambold For For Management 8 Elect Director Norman H. Wesley For For Management 9 Ratify Auditors For For Management PARKER-HANNIFIN CORPORATION Ticker: PH Security ID: Meeting Date: OCT 28, 2009 Meeting Type: Annual Record Date: AUG 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director William E. Kassling For For Management Elect Director Robert J. Kohlhepp For For Management Elect Director Giulio Mazzalupi For For Management Elect Director Klaus-Peter Muller For For Management Elect Director Joseph M. Scaminace For For Management Elect Director Wolfgang R. Schmitt For For Management Elect Director Markos I. Tambakeras For For Management Elect Director James L. Wainscott For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management 4 Require Independent Board Chairman Against Against Shareholder PEPSICO, INC. Ticker: PEP Security ID: 713448108 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: MAR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Shona L. Brown For For Management 2 Elect Director Ian M. Cook For For Management 3 Elect Director Dina Dublon For For Management 4 Elect Director Victor J. Dzau For For Management 5 Elect Director Ray L. Hunt For For Management 6 Elect Director Alberto Ibarguen For For Management 7 Elect Director Arthur C. Martinez For Against Management 8 Elect Director Indra K. Nooyi For For Management 9 Elect Director Sharon P. Rockefeller For For Management 10 Elect Director James J. Schiro For For Management 11 Elect Director Lloyd G. Trotter For For Management 12 Elect Director Daniel Vasella For For Management 13 Ratify Auditors For For Management 14 Amend Omnibus Stock Plan For For Management 15 Report on Charitable Contributions Against Against Shareholder 16 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 17 Report on Public Policy Advocacy Against Against Shareholder Process PFIZER INC. Ticker: PFE Security ID: Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: FEB 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Dennis A. Ausiello For For Management 2 Elect Director Michael S. Brown For For Management 3 Elect Director M. Anthony Burns For For Management 4 Elect Director Robert N. Burt For For Management 5 Elect Director W. Don Cornwell For For Management 6 Elect Director Frances D. Fergusson For For Management 7 Elect Director William H. Gray III For For Management 8 Elect Director Constance J. Horner For For Management 9 Elect Director James M. Kilts For For Management 10 Elect Director Jeffrey B. Kindler For For Management 11 Elect Director George A. Lorch For For Management 12 Elect Director John P. Mascotte For For Management 13 Elect Director Suzanne Nora Johnson For For Management 14 Elect Director Stephen W. Sanger For For Management 15 Elect Director William C. Steere, Jr. For For Management 16 Ratify Auditors For For Management 17 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 18 Provide Right to Call Special Meeting For For Management 19 Prohibit Executive Stock-Based Awards Against Against Shareholder PHILIP MORRIS INTERNATIONAL INC. Ticker: PM Security ID: Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Harold Brown For For Management 2 Elect Director Mathis Cabiallavetta For For Management 3 Elect Director Louis C. Camilleri For For Management 4 Elect Director J. Dudley Fishburn For For Management 5 Elect Director Jennifer Li For For Management 6 Elect Director Graham Mackay For For Management 7 Elect Director Sergio Marchionne For For Management 8 Elect Director Lucio A. Noto For For Management 9 Elect Director Carlos Slim Helu For For Management 10 Elect Director Stephen M. Wolf For For Management 11 Ratify Auditors For For Management 12 Report on Effect of Marketing Practices Against Against Shareholder on the Poor 13 Establish Supplier Human Rights Against Against Shareholder Purchasing Protocols PRUDENTIAL FINANCIAL, INC. Ticker: PRU Security ID: Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Thomas J. Baltimore, Jr. For For Management 2 Elect Director Gordon M. Bethune For For Management 3 Elect Director Gaston Caperton For For Management 4 Elect Director Gilbert F. Casellas For For Management 5 Elect Director James G. Cullen For For Management 6 Elect Director William H. Gray, III For For Management 7 Elect Director Mark B. Grier For For Management 8 Elect Director Jon F. Hanson For For Management 9 Elect Director Constance J. Horner For For Management 10 Elect Director Karl J. Krapek For For Management 11 Elect Director Christine A. Poon For For Management 12 Elect Director John R. Strangfield For For Management 13 Elect Director James A. Unruh For For Management 14 Ratify Auditors For For Management 15 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation ROCKWELL COLLINS, INC. Ticker: COL Security ID: Meeting Date: FEB 9, 2010 Meeting Type: Annual Record Date: DEC 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Donald R. Beall For For Management Elect Director Mark Donegan For For Management Elect Director Andrew J. Policano For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation SALESFORCE.COM, INC. Ticker: CRM Security ID: L302 Meeting Date: JUN 10, 2010 Meeting Type: Annual Record Date: APR 20, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Stratton Sclavos For For Management Elect Director Lawrence Tomlinson For For Management Elect Director Shirley Young For For Management 2 Ratify Auditors For For Management SHIRE PLC Ticker: SHP Security ID: R106 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: MAR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Elect David Stout as Director For For Management 4 Elect William Burns as Director For For Management 5 Reappoint Deloitte LLP as Auditors For For Management 6 Authorise the Audit Committee to Fix For For Management Remuneration of Auditors 7 Authorise Issue of Equity with For For Management Pre-emptive Rights 8 Amend the Portfolio Share Plan For For Management 9 Authorise Issue of Equity without For For Management Pre-emptive Rights 10 Authorise Market Purchase For For Management STAPLES, INC. Ticker: SPLS Security ID: Meeting Date: JUN 7, 2010 Meeting Type: Annual Record Date: APR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Basil L. Anderson For For Management 2 Elect Director Arthur M. Blank For For Management 3 Elect Director Mary Elizabeth Burton For For Management 4 Elect Director Justin King For For Management 5 Elect Director Carol Meyrowitz For For Management 6 Elect Director Rowland T. Moriarty For For Management 7 Elect Director Robert C. Nakasone For For Management 8 Elect Director Ronald L. Sargent For For Management 9 Elect Director Elizabeth A. Smith For For Management 10 Elect Director Robert E. Sulentic For For Management 11 Elect Director Vijay Vishwanath For For Management 12 Elect Director Paul F. Walsh For For Management 13 Approve Executive Incentive Bonus Plan For For Management 14 Amend Omnibus Stock Plan For For Management 15 Ratify Auditors For For Management 16 Provide Right to Act by Written Consent Against For Shareholder 17 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings STEEL DYNAMICS, INC. Ticker: STLD Security ID: Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Keith E. Busse For For Management Elect Director Mark D. Millett For For Management Elect Director Ricahrd P. Teets, Jr. For For Management Elect Director John C. Bates For For Management Elect Director Frank D. Byrne For For Management Elect Director Paul B. Edgerley For For Management Elect Director Richard J. Freeland For For Management Elect Director Dr. Jurgen Kolb For For Management Elect Director James C. Marcuccilli For For Management Elect Director Joseph D. Ruffolo For For Management Elect Director Gabriel L. Shaheen For For Management 2 Ratify Auditors For For Management 3 Other Business For Against Management SUPERVALU INC. Ticker: SVU Security ID: Meeting Date: JUN 24, 2010 Meeting Type: Annual Record Date: APR 27, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Donald R. Chappel For For Management 2 Elect Director Irwin S. Cohen For For Management 3 Elect Director Ronald E. Daly For For Management 4 Elect Director Susan E. Engel For For Management 5 Elect Director Craig R. Herkert For For Management 6 Elect Director Charles M. Lillis For For Management 7 Elect Director Steven S. Rogers For For Management 8 Elect Director Matthew E. Rubel For For Management 9 Elect Director Wayne C. Sales For For Management 10 Elect Director Kathi P. Seifert For For Management 11 Ratify Auditors For For Management 12 Company Request on Advisory Vote on For For Management Executive Compensation SYBASE, INC. Ticker: SY Security ID: Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John S. Chen For For Management Elect Director Richard C. Alberding For For Management Elect Director Cecilia Claudio For For Management Elect Director Michael A. Daniels For For Management Elect Director L. William Krause For For Management Elect Director Alan B. Salisbury For For Management Elect Director Jack E. Sum For For Management Elect Director Robert P. Wayman For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management SYMANTEC CORPORATION Ticker: SYMC Security ID: 871503108 Meeting Date: SEP 23, 2009 Meeting Type: Annual Record Date: JUL 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Michael A. Brown For For Management Elect Director William T. Coleman For For Management Elect Director Frank E. Dangeard For For Management Elect Director Geraldine B. Laybourne For For Management Elect Director David L. Mahoney For For Management Elect Director Robert S. Miller For For Management Elect Director Enrique Salem For For Management Elect Director Daniel H. Schulman For For Management Elect Director John W. Thompson For For Management Elect Director V. Paul Unruh For For Management 2 Ratify Auditors For For Management 3 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings T. ROWE PRICE GROUP, INC. Ticker: TROW Security ID: 74144T108 Meeting Date: APR 14, 2010 Meeting Type: Annual Record Date: FEB 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Edward C. Bernard For For Management 2 Elect Director James T. Brady For For Management 3 Elect Director J. Alfred Broaddus, Jr. For For Management 4 Elect Director Donald B. Hebb, Jr. For For Management 5 Elect Director James A.C. Kennedy For For Management 6 Elect Director Brian C. Rogers For For Management 7 Elect Director Alfred Sommer, PHD For For Management 8 Elect Director Dwight S. Taylor For For Management 9 Elect Director Anne Marie Whittemore For For Management 10 Ratify Auditors For For Management TARGET CORPORATION Ticker: TGT Security ID: E106 Meeting Date: JUN 9, 2010 Meeting Type: Annual Record Date: APR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Calvin Darden For For Management 2 Elect Director Anne M. Mulcahy For For Management 3 Elect Director Stephen W. Sanger For For Management 4 Elect Director Gregg W. Steinhafel For For Management 5 Ratify Auditors For For Management 6 Declassify the Board of Directors For For Management 7 Reduce Supermajority Vote Requirement For For Management 8 Amend Articles of Incorporation For For Management 9 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation TERADATA CORPORATION Ticker: TDC Security ID: W103 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Edward P. Boykin For For Management 2 Elect Director Cary T. Fu For For Management 3 Elect Director Victor L. Lund For For Management 4 Ratify Auditors For For Management THERMO FISHER SCIENTIFIC INC. Ticker: TMO Security ID: Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Marc N. Casper For For Management 2 Elect Director Tyler Jacks For For Management 3 Ratify Auditors For For Management TIFFANY & CO. Ticker: TIF Security ID: Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Michael J. Kowalski For For Management 2 Elect Director Rose Marie Bravo For For Management 3 Elect Director Gary E. Costley For For Management 4 Elect Director Lawrence K. Fish For For Management 5 Elect Director Abby F. Kohnstamm For For Management 6 Elect Director Charles K. Marquis For For Management 7 Elect Director Peter W. May For For Management 8 Elect Director J. Thomas Presby For For Management 9 Elect Director William A. Shutzer For For Management 10 Ratify Auditors For For Management TRANSOCEAN LTD. Ticker: RIG Security ID: H8817 H100 Meeting Date: MAY 14, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Discharge of Board and Senior For For Management Management 3 Approve Allocation of Income and For For Management Omission of Dividends 4 Change Location of Registered Office to For For Management Steinhausen, Switzerland 5 Approve Creation of CHF 2.5 Billion For Against Management Pool of Capital without Preemptive Rights 6 Approve Reduction in Share Capita and For For Management Repayment of $3.11 per Sharel 7 Amend Articles Re: Share Certificates For For Management due to New Swiss Federal Act on Intermediated Securities 8 a Elect Steven Newman as Director For For Management 8 b Reelect Thomas Carson as Director For For Management 8 c Reelect Robert Sprague as Director For For Management 8 d Reelect J. Michael Talbert as Director For For Management 8 e Reelect John Whitmire as Director For For Management 9 Appointment Of Ernst & Young LLP as For For Management Independent Registered Public Accounting Firm for Fiscal Year 2010 10 Transact Other Business (Voting) For Against Management TRIMBLE NAVIGATION LIMITED Ticker: TRMB Security ID: Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Steven W. Berglund For For Management Elect Director John B. Goodrich For For Management Elect Director William Hart For For Management Elect Director Merit E. Janow For For Management Elect Director Ulf J. Johansson For For Management Elect Director Bradford W. Parkinson For For Management Elect Director Mark S. Peek For For Management Elect Director Nickolas W. Vande Steeg For For Management 2 Ratify Auditors For For Management 3 Other Business For Against Management TYCO INTERNATIONAL LTD. Ticker: TYC Security ID: H89128104 Meeting Date: MAR 10, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal 2008/2009 2 Approve Discharge of Board and Senior For For Management Management Reelect Edward Breen as Director For For Management Elect Michael Daniels as Director For For Management Reelect Timothy Donahue as Director For For Management Reelect Brian Duperreault as Director For For Management Reelect Bruce Gordon as Director For For Management Reelect Rajiv Gupta as Director For For Management Reelect John Krol as Director For For Management Reelect Brendan O'Neill as Director For For Management Reelect William Stavropoulos as For For Management Director Reelect Sandra Wijnberg as Director For For Management Reelect R. David Yost as Director For For Management 4 a Ratify Deloitte AG as Auditors For For Management 4 b Appoint Deloitte & Touche LLP as For For Management Independent Registered Public Accounting Firm for Fiscal 2009/2010 4 c Ratify PricewaterhouseCoopers AG as For For Management Special Auditor 5 a Approve Carrying Forward of Net Loss For For Management 5 b Approve CHF 407.4 Million Reduction in For For Management Share Capital and Repayment of CHF 0.85 per Share 6 Amend Articles Re: Plurality Voting For For Management Standard for Board Elections When the Number of Candidates Exceeds the Number of Board Positions Available 7 Transact Other Business (Voting) For Against Management UNION PACIFIC CORPORATION Ticker: UNP Security ID: Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Andrew H. Card, Jr. For For Management 2 Elect Director Erroll B. Davis, Jr. For For Management 3 Elect Director Thomas J. Donohue For For Management 4 Elect Director Archie W. Dunham For For Management 5 Elect Director Judith Richards Hope For For Management 6 Elect Director Charles C. Krulak For For Management 7 Elect Director Michael R. McCarthy For For Management 8 Elect Director Michael W. McConnell For For Management 9 Elect Director Thomas F. McLarty III For For Management 10 Elect Director Steven R. Rogel For For Management 11 Elect Director Jose H. Villarreal For For Management 12 Elect Director James R. Young For For Management 13 Ratify Auditors For For Management 14 Require Independent Board Chairman Against Against Shareholder 15 Reduce Supermajority Vote Requirement Against For Shareholder UNITED TECHNOLOGIES CORPORATION Ticker: UTX Security ID: Meeting Date: APR 14, 2010 Meeting Type: Annual Record Date: FEB 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Louis R. Chenevert For For Management Elect Director John V. Faraci For For Management Elect Director Jean-Pierre Garnier, For For Management Ph.D. Elect Director Jamie S. Gorelick For For Management Elect Director Carlos M. Gutierrez For For Management Elect Director Edward A. Kangas For For Management Elect Director Charles R. Lee For For Management Elect Director Richard D. McCormick For For Management Elect Director Harold McGraw, III For For Management Elect Director Richard B. Myers For For Management Elect Director H. Patrick Swygert For For Management Elect Director Andre Villeneuve For For Management Elect Director Christine Todd Whitman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation VMWARE, INC. Ticker: VMW Security ID: Meeting Date: MAY 21, 2010 Meeting Type: Annual Record Date: MAR 24, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Ratify Auditors For For Management WARNER CHILCOTT PLC Ticker: WCRX Security ID: G94368100 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 A Elect John Connaughton as Director For For Management 1 B Elect Stephen Murray as Director For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration WESTERN UNION COMPANY, THE Ticker: WU Security ID: Meeting Date: MAY 14, 2010 Meeting Type: Annual Record Date: MAR 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Dinyar S. Devitre For For Management 2 Elect Director Christina A. Gold For For Management 3 Elect Director Betsy D. Holden For For Management 4 Elect Director Wulf Von Schimmelmann For For Management 5 Ratify Auditors For For Management WHOLE FOODS MARKET, INC. Ticker: WFMI Security ID: Meeting Date: MAR 8, 2010 Meeting Type: Annual Record Date: JAN 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John B. Elstrott For For Management Elect Director Gabrielle E. Greene For For Management Elect Director Hass Hassan For For Management Elect Director Stephanie Kugelman For For Management Elect Director John P. Mackey For For Management Elect Director Jonathan A. Seiffer For For Management Elect Director Morris J. Siegel For For Management 1.8 Elect Director Jonathan D. Sokoloff For For Management 1.9 Elect Director Ralph Z. Sorenson For For Management 1.10 Elect Director W.A. (Kip) Tindell, III For For Management 2 Ratify Auditors For For Management 3 Reduce Supermajority Vote Requirement Against For Shareholder 4 Amend Articles/Bylaws/Charter Against For Shareholder Removal of Directors 5 Adopt a Policy Establishing an Against Against Shareholder Engagement Process with Proponents to Shareholder Proposals 6 Adopt and Disclose Succession Planning Against Against Shareholder Policy ZIMMER HOLDINGS, INC. Ticker: ZMH Security ID: 98956 P102 Meeting Date: MAY 3, 2010 Meeting Type: Annual Record Date: MAR 4, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Betsy J. Bernard For For Management 2 Elect Director Marc N. Casper For For Management 3 Elect Director David C. Dvorak For For Management 4 Elect Director Larry C. Glasscock For For Management 5 Elect Director Robert A. Hagemann For For Management 6 Elect Director Arthur J. Higgins For For Management 7 Elect Director John L. McGoldrick For For Management 8 Elect Director Cecil B. Pickett, Ph.D. For For Management 9 Ratify Auditors For For Management SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Research Growth Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 23, 2010
